Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/045346 application originally filed October 05, 2020.
Amended claims 1-19, filed August 26, 2022, are pending and have been fully considered.  Claims 16-18 are withdrawn from consideration due to being drawn to a nonelected invention.  Claim 19 is new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2004-089773 A) hereinafter cited under English Translation “Takeda” in view of Kusuda et al. (JP 2008-221142 A) hereinafter cited under English Translation.
Regarding Claims 1-15 and 19
	Takeda discloses in the abstract, a waste treatment facility capable of fully enhancing efficiency of power generation.  The waste treatment facility 10, equipped with a waste incinerator 2 for incinerating waste, a boiler 4 for generating steam by using the exhaust gas obtained from the incineration at the waste incinerator 2, and an power generation equipment 8 for generating electricity by using the steam generated by the boiler 4, is provided with a high-temperature exhaust gas generating equipment 12 for generating, by using biogas, high-temperature exhaust gas having the temperature higher than that of the steam generated by the boiler 4, and a superheater 6 for superheating the steam generated by the boiler 4 by using the high-temperature exhaust gas. In the facility 10, steam is generated by the boiler 4 using the exhaust gas obtained by incinerating waste at the waste incinerator 2, and the steam is superheated by the high-temperature exhaust gas generated by using biogas at a high-temperature exhaust gas generator 12. By using the superheated steam, the power generating equipment 8 generates electricity.	
	Takeda discloses in paragraph 0010, the waste is separated into a first waste and a second waste by the separation device, the first waste is incinerated in an incinerator, and the second waste is generated in the methane fermentation treatment device to generate biogas. Here, when the first waste and the second waste are incinerated in an incinerator, extra energy is used to remove water contained in the second waste, and the temperature of the exhaust gas cannot be increased efficiently. However, the waste is separated into a first waste and a second waste having a higher moisture content by the sorting device, and the second waste having a higher moisture content is reduced to a higher or lower moisture content. Processed in a methane fermentation treatment unit that is not so affected. Therefore, in the incinerator, the temperature of the exhaust gas can be efficiently increased, and the methane fermentation treatment apparatus can efficiently perform the methane fermentation treatment on the second waste.
	Takeda discloses in paragraph 0015, the waste treatment facility 10 includes a waste incinerator 2 that incinerates the incinerator waste sorted by the sorting device 1. The waste incinerator 2 is usually a stoker incinerator, but may be a fluidized bed incinerator. In addition, the waste incinerator 2 may be provided with a gasification furnace or a melting furnace.
	Takeda discloses in paragraph 0019, in order to achieve the above object, a waste incinerator for incinerating waste, a boiler for generating steam from exhaust gas obtained by incineration in the waste incinerator, and power generation using steam generated by the boiler. In a waste treatment facility including a power generation facility, a high-temperature exhaust gas generator that generates high-temperature exhaust gas having a higher temperature than steam generated by the boiler using biogas, and generates steam generated by the boiler at a high temperature. And a superheater that superheats using exhaust gas.
	Takeda discloses in paragraph 0017, the waste heat boiler 4 is connected to a superheater/re-heater 6 via a line 5. The superheater 6 superheats the low-temperature and low-pressure steam introduced from the waste heat boiler 4 into high-temperature and high-pressure superheated steam, and passes through an exhaust gas introduction chamber for introducing high-temperature exhaust gas and an exhaust gas introduction chamber. A tube through which steam flows. The superheater 6 is connected to a power generation facility 8 via a line 7. Therefore, the superheated steam obtained by the superheater 6 is introduced into the power generation equipment 8 via the line 7 to generate power. Here, the power generation equipment 8 includes, for example, a turbine and a generator coaxially connected thereto, and the high-temperature and high-pressure superheated steam rotates the turbine, and the generator generates power with the rotation of the turbine. 
	Takeda discloses in paragraph 0032, the high-temperature exhaust gas generator 12 includes the combustion furnace 14 that burns biogas. Instead of the combustion furnace 14, a gas including a compressor, a combustor, a gas turbine, and a power generator is used. A power generation device including a turbine generator may be provided. In this gas turbine generator, biogas is pressurized by a compressor, and this pressurized gas is burned as a fuel in a combustor to generate high-temperature gas. Then, the high-temperature gas rotates the gas turbine, and accordingly, the generator is driven to generate electric power. At this time, the high-temperature exhaust gas used for the rotation of the gas turbine is used by the superheater 6 to superheat the steam. In addition, as a power generation device, a gas engine or a fuel cell can be used in addition to the gas turbine generator.
	Takeda discloses in paragraph 0015, further, the waste treatment facility 10 includes a waste incinerator 2 that incinerates the incinerator waste sorted by the sorting device 1. The waste incinerator 2 is usually a stoker incinerator, but may be a fluidized bed incinerator. In addition, the waste incinerator 2 may be provided with a gasification furnace or a melting furnace.  Takeda discloses in paragraph 0016, a line 3 is connected to the waste incinerator 2, and a waste heat boiler 4 is provided in the line 3. The waste heat boiler 4 has a tube (not shown) disposed in the line 3, and the combustion exhaust gas obtained in the waste incinerator 2 heats water passing through the tube to generate steam, and Reduce the temperature of the flue gas.
	It is to be noted, Takeda fails to specifically teach the waste treatment system comprises at least one hydrothermal treatment device, fuel production device and storage facilities.
	However, Kusuda discloses in the abstract, a waste treatment system comprising a wet type methane fermentation tank 4' arranged on a burning furnace 7 employing intermittent driving method for mainly performing burning treatment of flammable waste, garbage of the amount necessary for fermenting methane gas of the amount necessary for the starting is sorted and collected, methane fermentation is performed by using the wet type methane fermentation tank 4' to recover biogas and the biogas is used for the starting of the burning furnace 7.
	Kusuda discloses on page 3 paragraph 7, as shown in FIG. 1, the waste treatment facility 1 of the first embodiment includes a waste treatment furnace 7 for incinerating, carbonizing/hydrothermal, or producing solid waste fuel (RDF)ing. The waste treatment furnace 7 includes an incinerator, a gasification melting furnace, a direct melting furnace, a carbonization/hydrothermal furnace, an RDF production apparatus, and the like.  
Kusuda discloses on page 3 paragraph 9, the fermentable material pre-treated by the pre-treatment device 2 is sent to the mixer 3 provided in front (upstream side) of the dry methane fermentation tank 4, and treated waste water (filtrate) is injected and mixed. In addition, when the drainage is unsuitable for mixing or when the amount of water is insufficient with only the drainage, water from another system is added to adjust the moisture content so that the moisture content is suitable for the next dry methane fermentation tank 4.  The biogas recovery line is connected in this order with a gas purifier 8 for separating carbon dioxide contained in the generated methane gas and purifying the methane gas and a gas holder 9 for storing the methane gas. The gas holder 9 is connected to a gas supply line 11 for supplying methane gas to a starter burner (not shown) of the incinerator 7. This gas supply is used so that the surplus methane gas can be used as power generation or fuel. The second gas supply line 12 is branched along the line 11.
Kusuda discloses on page 4 paragraph 15, in the system flow of the waste treatment facility 1-4 of the fourth embodiment, as shown in FIG. 4, unlike the system flow of the waste treatment facility 1 of the first embodiment, the incinerator 7 out of combustible waste. The garbage collected separately in an amount necessary for starting up is put into the wet methane fermentation tank 4 and fermented with methane to recover biogas. Therefore, the wet methane fermentation tank 4 uses a small tank (3 t / day) with a small processing capacity to store the fuel, and in the waste treatment system 1 of the first embodiment, methane gas is supplied from the gas holder 9 to the incinerator 7. Similarly to the waste treatment facility 1-3 of the third embodiment, a path 14 for supplying a part of the wastewater from the wet methane fermentation tank 4 ′ to the incinerator 7 and the remaining wastewater from the wet methane fermentation tank 4 ′. Only a path 15 returning to the mixing tank 3 ′ is provided, and no waste water treatment device is provided downstream of the wet methane fermentation tank 4′.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the hydrothermal device, storage facilities and fuel production device of Kusuda to the wastewater treatment facility of Takeda.  The motivation to do so is to process waste using an intermittent operation method under a methane fermentation tank for the production of biogas that aids in the increased process of gasification and carbonization/hydrothermal.
It is to be noted, Takeda modified by Kusuda discloses a hydrothermal treatment device (carbonization furnace) and storage/holder tanks but fails to specifically define more than one.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to duplicate more than one hydrothermal treatment devices (carbonization furnaces) and storage/holder tanks, depending upon the desired amount of stream and fuel being produced within the system, see teachings of Takeda and Kusuda.   The Courts have held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  The particular placement of hydrothermal treatment devices (carbonization furnaces) and storage/holder tanks was held to be an obvious matter of design choice in the absence of new or unexpected results; as stated in the MPEP § 2144.04.
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
Applicants argued: “It is first noted that Kusuda does not disclose a hydrothermal treatment device for performing the hydrothermal treatment by bringing steam into contact with the wastes, as required by claim 1. In this regard, Applicant notes that Kusuda discloses technology for preheating a furnace with methane gas obtained from a methane fermentation furnace attached to an incinerator operating intermittently, and that a hydrothermal treatment device is neither mentioned nor implied in Kusuda.  Further, with respect to the Examiner's indication on page 7 of the Office Action that the waste treatment furnace of Kusuda "includes an incinerator, a gasification melting furnace, a direct melting furnace, a carbonization/hydrothermal furnace, an RDF production apparatus, and the like," it is noted that Kusuda does not actually disclose a "hydrothermal" furnace, and it is respectfully submitted that a "carbonization furnace" is not necessarily a "hydrothermal" treatment device.” (Applicants repeated the argument to address claims 3, 12, and 13)
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Kusuda discloses the process of waste treatment with the carbonization/hydrothermal device, storage facilities and fuel production device and it would be obvious to add the carbonization/hydrothermal device, storage facilities and fuel production device to the waste treatment system of Takeda in order to process waste using an intermittent operation method under a methane fermentation tank for the production of biogas that aids in the increased process of gasification and carbonization/hydrothermal.  It is to be noted, the structure defines the apparatus and NOT the function.  Therefore, applicants have not CLAIMED an apparatus that structurally differentiates over the applied prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Applicants argued: “Further, Kusuda also does not disclose or suggest a first storage facility for storing the solid fuel, as required by claim 1. Page 8 of the Office Action appears to indicate that the "small tank (3 t / day)" of Kusuda corresponds to the first storage facility of claim 1. However, Kusuda does not disclose or suggest that the small tank is a first storage facility for storing solid fuel, as required by claim 1.” (Applicants repeated the argument to address claims 3, 12, and 13)
Applicants arguments are not deemed persuasive.  As stated in the above rejection, both Takeda and Kusuda disclose various types of storage tanks/units/reactors.  Additionally, the structure defines the apparatus and NOT the function.  Therefore, applicants have not CLAIMED an apparatus that structurally differentiates over the applied prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771